
	

114 HR 2376 IH: Cost of War Act of 2015
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2376
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Lewis (for himself, Mr. Rangel, Mrs. Watson Coleman, Ms. Clarke of New York, and Ms. Norton) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Defense to post on the public Web site of the Department of Defense the
			 cost to each American taxpayer of each of the wars in Afghanistan, Iraq,
			 and Syria.
	
	
 1.Short titleThis Act may be cited as the Cost of War Act of 2015. 2.Cost of warsThe Secretary of Defense, in consultation with the Commissioner of Internal Revenue, shall post on the public Web site of the Department of Defense the cost to each American taxpayer of each of the wars in Afghanistan, Iraq, and Syria.
		
